

EXHIBIT 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made effective November 14, 2016
(the “Effective Date”) by and between Tesco Corporation, a corporation organized
under the laws of the Province of Alberta, Canada (hereinafter referred to as
“Employer” or the “Company”) and John Gatlin (hereinafter referred to as
“Executive”). Employer and Executive are collectively referred to herein as the
“Parties,” and individually referred to as a “Party.”


RECITALS:
WHEREAS, Employer desires to employ Executive on a continuing basis as provided
herein;


WHEREAS, Executive desires to be employed by Employer pursuant to all of the
terms and conditions hereinafter set forth; and


WHEREAS, Executive will have access to Employer’s Confidential Information as a
result of his employment with Employer.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:


AGREEMENT:


1.
Purpose. The purpose of this Agreement is to formalize the terms and conditions
of Executive’s employment with Employer. The recitals contained herein represent
both Parties’ intentions with respect to the terms and conditions covered, which
terms and conditions cannot be amended during the term of the Agreement except
by written addendum to the Agreement signed by both Parties.

2.
Definitions. For the purposes of this Agreement, the following words shall have
the following meanings:

(a)
“Affiliate” shall mean any Person, or any other Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person. The term “control” includes,
without limitation, the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise. With respect to any amount under
this Agreement that is deferred compensation subject to Code Section 409A, for
the purposes of Code Section 409A only, Affiliate shall mean all Persons with
whom the Employer would be considered a single employer under Code Section
414(b) or 414(c) and for the purposes of a Separation of Service and determining
the controlled group but using 50% instead of 80% pursuant to Treasury
Regulation section 1.409A-1(h)(3).

(b)
“Base Annual Salary” shall mean only the amount specified in Section 5(a).

(c)
“Board of Directors” shall mean the board of directors of Tesco Corporation.

(d)
“Cause,” in connection with a termination by Employer, shall mean:
(1) embezzlement or theft by Executive of any property of the Company or its
Affiliates; (2) any breach by Executive of any material provision of this
Agreement; (3) any act by Executive constituting a felony or otherwise involving
theft, fraud, gross dishonesty, or moral turpitude; (4) negligence or willful
misconduct on the part of Executive in the performance of his duties as an
employee, officer, or director of the Company or its Affiliates; (5) the willful
and continued failure of Executive substantially to perform his duties with the
Company (other than any failure due to physical or mental incapacity) after a
written demand for substantial performance is delivered to him by the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Chief Executive Officer of the Company believes he has not
substantially performed his duties, (6) Executive’s breach of his fiduciary
obligations to the Company or its Affiliates; (7) Executive’s material violation
or breach of the policies or procedures of the Company and its Affiliates
(including but not limited to blackout periods for trading Common Shares);
(8) Executive’s intentional action, which Executive knows would not comply with
the laws of the United States or any other jurisdiction applicable



        
EMPLOYMENT AGREEMENT        Page 1



--------------------------------------------------------------------------------




to Executive’s actions on behalf of the Company, and/or any of its Affiliates,
including specifically, without limitation, the United States Foreign Corrupt
Practices Act, generally codified in 15 USC 78 (the “FCPA”), as the FCPA may
hereafter be amended, and/or its successor statute or (9) any chemical
dependence of Executive which adversely affects the performance of his duties
and responsibilities to the Company or its Affiliates.
(e)
“Change of Control” means a “Change in Control Event” within the meaning of
Treasury Regulation section 1.409A-3(i)(5) and described in items 1-3 below or
any combination thereof as permitted in the Treasury Regulations with respect to
the Company.

(1)
A change in ownership of the Company that occurs when one person or a group (as
determined for the purposes of Code Section 409A) acquires stock of the Company
that, combined with stock previously owned by such person or group, constitutes
more than 50% of the value or voting power of the stock of the Company
(incremental increases in ownership by a person or group that already owns fifty
percent (50%) of the Company do not result in a change in ownership);

(2)
A change in effective control of the Company that occurs on the date that,
during any 12-month period, either (x) any person or group acquires stock
possessing more than 50% of the voting power of the Company, or (y) the majority
of the board of directors of the Company is replaced by persons whose
appointment or election is not endorsed by a majority of the board of directors
of the Company prior to the date of the appointment or election; or

(3)
A change in ownership of a substantial portion of the assets that occurs on the
date that a person or a group acquires, during any 12-month period, assets of
the Company having a total gross fair market value equal to more than 50% of the
total gross fair market value of all of the Company’s assets; provided, however,
that there is no change in control event under this Section 2(e)(3) when there
is a transfer to: (w) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; (x) an entity, 50
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company immediately after the asset transfer;
(y) a person, or more than one person acting as a group, that owns immediately
after the asset transfer, directly or indirectly, 50 percent (50%) or more of
the total value or voting power of all the outstanding stock of the Company; or
(z) an entity, at least 50 percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in item (y) within
the meaning of Code Section 409A. For the purposes of this this Section 2(e)(3)
“gross fair market value” shall have the meaning as provided in Code Section
409A.

(f)
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
notices, rulings and regulations thereunder.

(g)
“Code Section 409A” means Section 409A of the Code and applicable Department of
Treasury or Internal Revenue Service regulations or other authorities
promulgated thereunder.

(h)
“Common Shares” means common shares of the Company, or any successor security
issued in lieu therefor.

(i)
“Confidential Information” means information (1) disclosed to or known by
Executive as a consequence of or through his employment with Employer; (2) not
generally known outside Employer; and (3) which relates to any aspect of
Employer, its Affiliates or their business, research, or development.
“Confidential Information” includes, but is not limited to, Employer’s and its
Affiliates trade secrets, proprietary information, business plans, marketing
plans, financial information, compensation and benefit information, cost and
pricing information, customer contacts, suppliers, vendors, and information
provided to Employer or its Affiliates by a third party under restrictions
against disclosure or use by Employer, its Affiliates or others.

(j)
“Conflict of Interest” means any activity which might adversely affect Employer,
its Affiliates or their businesses, including ownership of a material interest
in any supplier, contractor, distributor, subcontractor, customer, or other
entity with which Employer or its Affiliates does business.

(k)
“Copyright Works” are materials for which copyright protection may be obtained
including, but not limited to: literary works (including all written material),
computer programs, artistic and graphic works (including designs, graphs,
drawings, blueprints, and other works), recordings, models, photographs, slides,
motion pictures, and audio‑visual works, regardless of the form or manner in
which documented or recorded.



EMPLOYMENT AGREEMENT        Page 2



--------------------------------------------------------------------------------




(l)
“Company” or “Employer” means Tesco Corporation.

(m)
“Date of Termination” shall mean the effective date of termination of
Executive’s employment with the Employer. Termination of Executive’s employment
with the Employer, includes due to death, Disability, Retirement, Termination by
the Employer for Cause, Termination by the Employer without Cause, Termination
by Executive Without Good Reason and Termination by Executive for Good Reason,
and shall mean a “Separation from Service” within the meaning of Code Section
409A, which means a termination of the Executive’s employment with the Company
(and its controlled group within the meaning of Treasury Regulation section
1.409A-1(h)(3)) in accordance with the Company’s policies and procedures;
provided that the Company and Executive reasonably anticipate that no further
services will be performed after the termination date or that the level of bona
fide services Executive will perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Company if Executive has
been providing services to the Company for less than 36 months).

(n)
“Disability” or “Disabled” means any physical or mental incapacity qualifying
Executive for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the date on which a relevant determination is
being made, the term “Disability” or “Disabled” means any physical or mental
incapacity, disease or affliction, as determined by a legally qualified medical
practitioner selected by the Company which prevents Executive to a substantial
degree from performing his obligations after reasonable accommodation from
Employer.

(o)
“Equity-Based Awards” include stock options, restricted stock, restricted stock
units, performance vesting stock, performance stock units, and any other award
granted by the Employer which derives its value based upon an equity security of
the Employer, regardless whether such award is ultimately intended to be settled
in stock or cash.

(p)
“Good Reason,” in connection with a termination by Executive means the
occurrence of any of the following without Executive’s written consent (except
in connection with the termination of the employment of Executive by the
Employer for Cause or Disability):

(i)
a material diminution in the Executive’s Base Annual Salary;

(ii)
a material diminution in the Executive’s authority, duties, or responsibilities;

(iii)
a material change in geographic location at which the Executive must perform the
services;

(iv)
non-renewal or failure to extend this Agreement for any reason pursuant to
Section 3; or

(v)
any other action or inaction that constitutes a material breach by the Company
of the terms of this Agreement.

(q)
“Inventions” means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

(r)
“LTIP” or “Long Term Incentive Plan” means the plan designated by the Company as
the Company’s Long-Term Incentive Plan pursuant to which Executive receives
Equity Based Awards, as in effect and as amended from time to time.

(s)
“Person” for the purposes of the term Affiliate in Section 2(a) shall mean any
partnership, corporation, limited liability company, group, trust or other legal
entity.

(t)
“Retirement” means for the purposes of this Agreement only the Executive’s
resignation from the Company and its Affiliates after age 60.

(u)
“STIP” or “Short Term Incentive Plan” means any Company’s annual short term cash
bonus plan in which Executive participates, as in effect and as amended from
time to time.

3.
Duration. The term of this Agreement shall commence on the Effective Date and
end on the third anniversary of the Effective Date. On the third anniversary of
the Effective Date, and each anniversary thereafter, the term of this Agreement
will be automatically extended for one (1) year such that the term of this
Agreement on the date of each such extension shall be one (1) year; provided,
however, that the Company may give written notice to the Executive that the
Agreement will not be renewed or continued after the next scheduled expiration
date which is not less than one hundred eighty (180) days after the date that
the notice of non-renewal was given. Notwithstanding the above, the term of this
Agreement will expire upon Employee’s termination of employment for any reason.



EMPLOYMENT AGREEMENT        Page 3



--------------------------------------------------------------------------------




4.
Duties and Responsibilities. Upon the Effective Date of employment under this
Agreement, the office, position and title for which Executive is initially
employed is that of Chief Operating Officer. Executive shall diligently render
his services to Employer in a manner customary for such office or equivalent and
in additional positions within the Company and its Affiliates in accordance with
Employer’s directives, and Executive shall use his best efforts and good faith
in fulfilling such responsibilities and in accomplishing such directives.
Executive agrees to devote his full-time efforts, abilities, and attention to
the business of Employer, and shall not engage in any activities which will
interfere with such efforts. Executive shall well and faithfully serve Employer
during the continuance of his employment hereunder and shall use his best
efforts to promote the interests of Employer. Executive’s home office will be in
Houston, Texas. Executive shall report to the Chief Executive Officer. Executive
hereby acknowledges that he is fiduciary with respect to the Company and its
Affiliates and shall act in accordance and otherwise comply with his fiduciary
obligation to the Company and its Affiliates.

5.
Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:

(a)
Base Annual Salary. Executive shall receive a Base Annual Salary annually of
three hundred twenty-five thousand U.S. dollars and no cents ($325,000.00)
payable in bi-weekly pay periods, subject to deduction of statutorily required
amounts, including but not limited to, withholding for federal, state and local
income taxes, and amounts payable by employees of Employer for employee
benefits. The annual salary to be paid by Employer to Executive shall be
reviewed at least annually and may from time to time be increased (but may not
be materially decreased) as approved by Employer (any such increase or
immaterial decrease shall then be referred to as “Base Annual Salary” for the
purposes of this Agreement).

(b)
Short Term Incentive Plan. Executive may be eligible to be receive an annual
Short Term Incentive Plan bonus subject to the terms of the STIP as determined
by the Board of Directors or compensation committee thereof in its sole
discretion. The components, target and maximum amounts of any STIP bonus shall
be a percentage of Executive’s Base Annual Salary as determined by the Board of
Directors or compensation committee thereof in its sole discretion. Subject to
the foregoing, a portion of the annual STIP bonus may be based upon Employer’s
financial performance and a portion of the STIP may be based upon achievement of
individual performance objectives, all as may be determined by the Board of
Directors or compensation committee thereof in its sole discretion. STIP bonuses
for each calendar year shall be payable in the following calendar year as
determined by the Board of Directors or compensation committee thereof, provided
that payment, if any, shall be no later than March 15th of the following year.
The Company’s adoption of a STIP bonus for a year does not require the Company
to adopt a STIP bonus for any other year. If the Company adopts a STIP bonus for
Company employees for a particular year, Executive may be eligible to
participate in such year subject to the foregoing.

(c)
Long Term Incentive Plan. As a member of executive management team, Executive
may participate annually in Employer’s Long Term Incentive Plan as determined by
and on such terms as approved by the Board of Directors or the compensation
committee thereof in its sole discretion. The LTIP may include stock options,
restricted stock, stock performance units and/or other types of compensation.
The Company’s adoption of a LTIP award for one year does not require the Company
to adopt an award or the LTIP in any other year.

(d)
Legal Expenses. Employer shall pay Executive’s reasonable attorneys’ fees
incurred in negotiating and finalizing this Agreement up to a maximum of five
thousand dollars ($5,000.00). Upon reasonable documentation, as determined by
the Company, such expenses shall be paid in a cash lump sum payment as soon as
administratively feasible but no later than March 15th of the year following the
year the expenses are incurred.

(e)
Benefits. Executive shall be entitled to participate in Employer’s various
employee benefit plans as same may be constituted from time to time, including
without limitation Employer’s 401(k) Plan, in the same manner as generally
offered to other senior management employees of Employer, subject to the terms
and conditions of the plans, as same may be amended or terminated pursuant to
their terms from time to time as determined by the Company in its sole
discretion.

(f)
Expenses. Executive shall be reimbursed by Employer for all reasonable business
expenses incurred by Executive in performance of his duties hereunder upon the
submission of appropriate vouchers, bills or receipts for such expenses in
accordance with the Employer’s policy as in effect from time to time, and upon
Employer’s acceptance of Executive’s reasonable documentation of such expenses,
the expenses



EMPLOYMENT AGREEMENT        Page 4



--------------------------------------------------------------------------------




shall be paid in a cash lump sum payment as soon as reasonably possible but no
later than March 15th in the year following the year in which the expenses are
incurred.
(g)
Vacation. Executive will be provided four (4) weeks paid vacation in each
calendar year, to be accrued at a prorata monthly rate. Vacation shall be
subject to the Employer’s policy and vacation days must be taken in accordance
with Employer’s policy, as may be amended from time to time.

6.
Termination.

(a)
Death, Disability or Retirement. Employer may terminate Executive’s employment
if he is Disabled for six (6) consecutive months, or for a total of six (6)
months during any twelve (12) month period. Executive may terminate his
employment due to Retirement upon thirty (30) days’ written notice to Employer.
In the event Executive terminates his employment due to Retirement, he shall
remain in Employer’s employ subject to all terms and conditions of this
Agreement for the entire thirty (30) day period unless instructed otherwise by
Employer in writing. Executive’s employment will be automatically terminated
upon his death.

(b)
Termination for Cause. Employer may terminate Executive’s employment by written
notice immediately for Cause.

(c)
Termination without Cause. Employer may terminate Executive’s employment without
Cause and for any reason upon written notice to Executive, and any such
termination will not include termination due to death, Disability or Retirement.

(d)
Termination by Executive Without Good Reason. Executive may terminate his
employment upon thirty (30) days’ written notice to Employer. In the event
Executive terminates his employment in this manner, he shall remain in
Employer’s employ subject to all terms and conditions of this Agreement for the
entire thirty (30) day period unless instructed otherwise by Employer in
writing.

(e)
Termination by Executive for Good Reason. Executive may terminate his employment
for “Good Reason” by giving the Employer advance written notice of such intent
and the grounds thereof within a period not to exceed thirty (30) days after the
existence of the event constituting Good Reason. After Executive gives such
notice, Employer shall have thirty (30) days to correct the Good Reason event,
and if the Employer does not correct the Good Reason event within the prescribed
time, the Executive must terminate his employment within sixty-one (61) days of
the date of the event constituting Good Reason in order to be entitled to any
benefits under Section 7(c). In addition, once an event constitutes Good Reason,
if Employer does not correct the event and if Executive does not give notice (as
described above) and terminate his employment within sixty-one (61) days of the
event, such specific instance of the event shall no longer constitute Good
Reason under this Agreement and, in the case of non-renewal of this Agreement,
Executive shall be employed as an at-will employee without an employment
agreement. Termination for Good Reason will not include termination due to
death, Disability, or Retirement.

(f)
Resignation of All Positions. Executive agrees that after any termination of his
employment, he will tender his resignation from any position he may hold as an
officer or director of the Company or any Affiliate or otherwise associated
companies.

7.
Severance. Executive shall be entitled to the following compensation upon
termination of his employment under the following circumstances:

(a)
Death, Disability or Retirement. In the event Executive’s employment is
terminated as a result of his death, Disability or Retirement, Executive’s
rights under any Equity-Based Awards or other compensation rights or awards
shall be determined in accordance with the controlling plan documents and award
agreements (and the definitions herein shall not be deemed to modify any such
awards), and his unpaid Base Annual Salary shall be paid through to the Date of
Termination in accordance with the Company’s normal payroll practices. Any
unpaid STIP bonus for a calendar year preceding the calendar year of Executive’s
Date of Termination shall be paid when the STIP bonus for other participants is
paid but in no event later than March 15th following the end of the calendar
year of the applicable STIP bonus. The Company will pay Executive a cash lump
sum equal to a prorata portion of the STIP for the calendar year of his Date of
Termination (a) calculated on the basis of Executive having fully met all
individual performance criteria (financial, personal, or otherwise) for a target
bonus (which will not include any maximum that might otherwise be applicable or
any multiplier which may be applicable to a bonus) and (b) will be payable in
the next calendar year following the calendar year of the Date of Termination
but in any event no later than March 15th of such calendar year. Executive shall
not otherwise be entitled to receive any further compensation under this
Agreement. Executive shall be reimbursed for all expenses



EMPLOYMENT AGREEMENT        Page 5



--------------------------------------------------------------------------------




incurred and in accordance with Section 5(f); Executive shall be paid all
accrued unused vacation in accordance with the Company’s vacation policy, as
amended from time to time and Executive shall be entitled to all benefits under
Section 5(e) subject to the terms and conditions of the applicable plan
documents and arrangements, as amended from time to time.
(b)
Termination for Cause or Termination of Executive Without Good Reason. If
Executive is terminated by the Company for Cause or if Executive resigns (other
than due to Retirement) or otherwise terminates without Good Reason, no STIP
bonus for the calendar year of his Date of Termination will be paid, all other
benefits and rights, including Equity-Based Awards shall be determined under the
then governing plans and award agreements (and the definitions herein shall not
be deemed to modify any such awards), and his unpaid Base Annual Salary shall be
paid through to the Date of Termination in accordance with the Company’s normal
payroll practices. Any unpaid STIP bonus for a calendar year preceding the
calendar year of Executive’s Date of Termination shall be paid in accordance
with the terms of the applicable STIP and when the STIP bonus for other
participants is paid but in no event later than March 15th following the end of
the calendar year of the applicable STIP bonus. Executive shall be reimbursed
for all expenses incurred and in accordance with Section 5(f); Executive shall
be paid all accrued unused vacation in accordance with the Company’s vacation
policy, as amended from time to time and Executive shall be entitled to all
benefits under Section 5(e) subject to the terms and conditions of the
applicable plan documents and arrangements, as amended from time to time.

(c)
Termination by the Company Without Cause or Termination by the Executive for
Good Reason. In the event Executive’s employment with Employer is terminated by
the Company without Cause or by the Executive for Good Reason, Executive’s
rights under any Equity-Based Awards or other compensation rights or awards
shall be determined according to the controlling plan documents and award
agreements (and the definitions herein shall not be deemed to modify any such
awards), and his unpaid Base Annual Salary shall be paid through to his Date of
Termination in accordance with the Company’s normal payroll practices. Any
unpaid STIP bonus for a year preceding the calendar year of Executive’s Date of
Termination shall be paid when the STIP bonus for other participants is paid but
in no event later than March 15th following the calendar year of the applicable
STIP bonus. The Company shall pay Executive an amount equal to one (1) times the
total of his Base Annual Salary and his target STIP for the calendar year of the
Date of Termination calculated on the basis of Executive having fully met all
individual performance criteria (financial, personal or otherwise) for a target
bonus (which will not include any maximum that might otherwise be applicable or
any multiplier that may be applicable to a bonus) to be paid in a cash lump sum
as soon as administratively feasible following the Date of Termination but no
later than March 15th of the calendar year following the Date of Termination.
Executive shall be reimbursed for all expenses incurred and in accordance with
Section 5(f); Executive shall be paid all accrued unused vacation in accordance
with the Company’s vacation policy, as amended from time to time and Executive
shall be entitled to all benefits under Section 5(e) subject to the terms and
conditions of the applicable plan documents and arrangements, as amended from
time to time.

(d)
Change of Control. Notwithstanding the foregoing provisions (a) - (c) of this
Section 7 and in lieu thereof, in the event of a Change of Control and within 12
months following the Change of Control (1) Executive’s employment is terminated
by Employer other than for Cause, Disability or death, or (2) Executive’s
employment is terminated by Executive for Good Reason, then:

(i)
The Company shall pay Executive, as soon as administratively feasible after the
Date of Termination but no later than March 15th of the calendar year following
the Date of Termination, a lump sum cash amount equal to two (2) times the total
of Executive’s Base Annual Salary and his target STIP for the calendar year of
the Date of Termination calculated on the basis of Executive having fully met
all individual performance criteria (financial, personal or otherwise) for a
target bonus (which will not include any maximum that might otherwise be
applicable or any multiplier which may be applicable to a bonus);

(ii)
Except as provided in Section 7(d)(iv) with respect to vesting, Executive’s
rights under any Equity-Based Awards or other compensation rights, benefits or
awards shall be as provided in the governing plan and/or award agreements (and
the definitions herein shall not be deemed to modify any such awards), and his
unpaid Base Annual Salary shall be paid through to his Date of Termination;



EMPLOYMENT AGREEMENT        Page 6



--------------------------------------------------------------------------------




(iii)
Any unpaid STIP bonus for a calendar year preceding the calendar year of
Executive’s Date of Termination shall be paid when the STIP bonus for other
participants is paid but in no event later than March 15th following the
calendar year of the applicable STIP bonus;

(iv)
Notwithstanding any provision of any agreement to the contrary and only for the
purposes of this Section 7(d)(iv), if Executive remains continuously employed
with the Company or an Affiliate from the date hereof through the date of a
Change of Control, upon a Change of Control (excluding the requirement that
Executive terminate for Good Reason or without Cause) the Company shall cause
all of Executive’s existing unvested Equity-Based Awards to be accelerated and
vested immediately and payment or issuance of shares of Common Shares shall be
made pursuant to the applicable plans and/or award agreements;

(v)
Executive shall be reimbursed for all expenses incurred and in accordance with
Section 5(f); Executive shall be paid all accrued unused vacation in accordance
with the Company’s vacation policy, as amended from time to time and Executive
shall be entitled to all benefits under Section 5(e) subject to the terms and
conditions of the applicable plan documents and arrangements, as amended from
time to time; and

(vi)
If any payments are payable under this Section 7(d), in no event will any
amounts be paid or payable under Section 7(a) - (c).

(e)
Release of All Claims. In order to receive any payments (other than any unpaid
Base Annual Salary and accrued vacation through to his Date of Termination, if
applicable) pursuant to Section 7(c) or (d), Executive shall first be required
to repay any amounts then due and owing by Executive to the Company, and
Executive shall be required to execute and return a release in a form and
substance satisfactory to the Company which releases the Company and its
Affiliates, and their officers, employees, directors and any employee benefit
plan (and any other Company related person as specified in the release) (the
“Company Group”) of any claims which the Executive may have as against the
Company Group and such release must be effective and not revoke within the time
prescribed in the release and the release must be returned and effective within
the time period specified by the Company in the release but in no event later
than 60 days after Executive’s Date of Termination. Notwithstanding anything
herein to the contrary, to the extent any amounts payable under Section 7(c) or
(d) are deferred compensation and not otherwise exempt from the requirements of
Code Section 409A, no payment will be paid or commence to be paid hereunder
until the date which is the 60th day after the Date of Termination and such
payment date shall comply with the requirements of Code Section 409A.

(f)
Code Section 280G Payments. If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change of Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Code Section 280G and would, but for this
Section 7(f) be subject to the excise tax imposed under Code Section 4999 (the
“Excise Tax”), then such 280G Payments shall be reduced in a manner determined
by the Company (by the minimum possible amounts) that is consistent with the
requirements of Code Section 409A until no amount payable to the Executive will
be subject to the Excise Tax. If two economically equivalent amounts are subject
to reduction but are payable at different times, the amounts shall be reduced
(but not below zero) on a pro rata basis.

All calculations and determinations under this Section 7(f) shall be made by the
accounting firm that was the Company’s independent auditor prior to the Change
of Control or any other accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 7(f), the
Tax Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Code Sections 280G and 4999. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 7(f). The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
(g)
No Duty to Mitigate. Executive shall not be required to mitigate the amount of
any payment or other benefit required to be paid to Executive pursuant to this
Agreement, whether by seeking other employment



EMPLOYMENT AGREEMENT        Page 7



--------------------------------------------------------------------------------




or otherwise, nor shall the amount of any such payment or other benefit be
reduced on account of any compensation earned by Executive as a result of
employment. Employer’s obligation to make the payments provided for in this
Agreement (including, but not limited to, the payment under Section 7(c) or (d))
and otherwise perform its obligations hereunder shall not be affected by any
counterclaim, recoupment, defense or other claim, right or action which Employer
may have against Executive or others, exclusive of payroll withholdings required
by law.
(h)
Specified Employees. If Executive is deemed to be a “Specified Employee” (as
that term is defined in Code Section 409A) as of the date of his Separation from
Service (as defined under Code Section 409A) as determined by the Company, the
payment of any amount under this Agreement on account of Separation from Service
that is deferred compensation subject to the provisions of Code Section 409A and
not otherwise excluded from Code Section 409A, including, but not limited to any
payments under Section 7 or Section 26, shall not be paid until the later of (x)
the earlier of (i) the date that is the first business day that is at least six
months after the date after Executive’s Separation from Service, (ii) the date
of Executive’s death, or (iii) the date that otherwise complies with the
requirements of Code Section 409A, or (y) the date the payment is otherwise
payable under this Agreement (the “Waiting Period”). Any payments that would
have been made to the Employee during the Waiting Period but for this Section
7(h) shall instead be made to the Executive in the form of a lump sum payment on
the date that payments are paid pursuant to the preceding sentence.

8.
Inventions, Confidential Information, Patents, and Copyright Works.

(a)
Notification of Company. Upon conception, all Inventions, Confidential
Information, and Copyright Works shall become the property of Employer (or the
United States Government where required by law) whether or not patent or
copyright registration applications are filed for such subject matter. Executive
will communicate to Employer promptly and fully all Inventions, or suggestions
(whether or not patentable), all Confidential Information or Copyright Works
made, designed, created, or conceived by Executive (whether made, designed,
created, or conceived solely by Executive or jointly with others) during the
period of his employment with Employer: (a) which relate to the actual or
anticipated business, research, activities, or development of Employer at the
time of the conception; or (b) which result from or are suggested by any work
which Executive has done or may do for or on behalf of Employer; or (c) which
are developed, tested, improved, or investigated either in part or entirely on
time for which Executive was paid by Employer, or using any resources of
Employer.

(b)
Transfer of Rights. Executive agrees, during his employment with Employer, to
assign and transfer to and does hereby assign and transfer to Employer
Executive’s entire right, title, and interest in all Inventions, Confidential
Information, Copyright Works and Patents prepared, made or conceived by or in
behalf of Executive (solely or jointly with others): (a) which relate in any way
to the actual or anticipated business of Employer, or (b) which relate in any
way to the actual or anticipated research or development of Employer, or (c)
which are suggested by or result, directly or indirectly, from any task assigned
to Executive or in which Executive otherwise engages in behalf of Employer.
Executive also agrees to do all things necessary to transfer to Employer
Executive’s entire right, title, and interest in and to all such Inventions,
Confidential Information, Copyright Works or Patents as Employer may request, on
such forms as Employer may provide, at any time during or after Executive’s
employment. Executive will promptly and fully assist Employer during and
subsequent to his employment in every lawful way to obtain, protect, and enforce
Employer’s patent, copyrights, trade secret or other proprietary rights for
Inventions, Confidential Information, Copyright Works or Patents in any and all
countries.

(c)
Notice of Rights Under State Statutes. No provision in this Agreement is
intended to require assignment of any of Executive’s rights in an Invention for
which no equipment, supplies, facilities, Confidential Information, Copyright
Works, Inventions, Patents or information of Employer was used, and which was
(1) developed entirely on Executive’s own time; (2) does not relate directly or
indirectly to the business of Employer or to the actual or demonstrably
anticipated research or development of Employer; and (3) does not result from
any work performed by Executive for Employer or assigned to Executive by
Employer.

(d)
Rights in Copyrights. Unless otherwise agreed in writing by Employer, all
Copyright Works prepared wholly or partially by Executive (alone or jointly with
others) within the scope of his employment with Employer, shall be deemed a
“work made for hire” under the copyright laws and shall be owned by Employer.
Executive understands that any assignment or release of such works can only be
made by



EMPLOYMENT AGREEMENT        Page 8



--------------------------------------------------------------------------------




Employer. Executive will do everything reasonably necessary to enable Employer
or its nominee to protect its rights in such works. Executive agrees to execute
all documents and to do all things necessary to vest in Employer Executive’s
right and title to copyrights in such works. Executive shall not assist or work
with any third party that is not an employee of Employer to create or prepare
any Copyright Works without the prior written consent of Employer.
(e)
Assistance in Preparation of Applications. During and after employment Executive
will promptly and fully assist, if requested by Employer, in the preparation and
filing of Patents and Copyright Registrations in any and all countries selected
by Employer and will assign to Employer Executive’s entire right, title, and
interest in and to such Patents and Copyright Registrations, as well as all
Inventions or Copyright Works to which such Patents and Copyright Registrations
pertain, to enable any such properties to be prosecuted under the direction of
Employer and to ensure that any Patent or Copyright Registration obtained will
validly issue to Employer.

(f)
Execute Documents. During and after employment Executive will promptly sign any
and all lawful papers, take all lawful oaths, and do all lawful acts, including
testifying, at the request of Employer, in connection with the procurement,
grant, enforcement, maintenance, exploitation, or defense against assertion of
any patent, trademark, copyright, trade secret or related rights, including
applications for protection or registration thereof. Such lawful papers include,
but are not limited to, any and all powers, assignments, affidavits,
declarations and other papers deemed by Employer to be necessary or advisable.

(g)
Keep Records. Executive will keep and regularly maintain adequate and current
written records of all Inventions, Confidential Information, and Copyright Works
he participates in creating, conceiving, developing, and manufacturing. Such
records shall be kept and maintained in the form of notes, sketches, drawings,
reports, or other documents relating thereto, bearing at least the date of
preparation and the signatures or name of each employee contributing to the
subject matter reflected in the record. Such records shall be and shall remain
the exclusive property of Employer and shall be available to Employer at all
times.

(h)
Return of Documents, Equipment, Etc. All writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Inventions, Confidential Information, or Copyright Works and all
equipment, components, parts, tools, and the like in Executive’s custody or
possession that have been obtained or prepared in the course of Executive’s
employment with Employer shall be the exclusive property of Employer, shall not
be copied and/or removed from the premises of Employer, except in pursuit of the
business of Employer, and shall be delivered to Employer, without Executive
retaining any copies, upon notification of the termination of Executive’s
employment or at any other time requested by Employer. Employer shall have the
right to retain, access, and inspect all property of Executive of any kind in
the office, work area, and on the premises of Employer upon termination of
Executive’s employment and at any time during employment by Employer, to ensure
compliance with the terms of this Agreement.

(i)
Other Contracts. Executive represents and warrants that he is not a Party to any
existing contract relating to the granting or assignment to others of any
interest in Inventions, Confidential Information, Copyright Works or Patents
hereafter made by Executive except insofar as copies of such contracts, if any,
are attached to this Agreement.

(j)
Assignment After Termination. Executive recognizes that ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
relating to his activities while working for Employer that are conceived or made
by Executive, alone or with others, within one (1) year after termination of his
employment may have been conceived in significant part while Executive was
employed by Employer. Accordingly, Executive agrees that such ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
shall be presumed to have been conceived and made during his employment with
Employer and are to be assigned to Employer in accordance with this Section 8.

(k)
Prior Conceptions. At the end of this Section 8(k), Executive has set forth what
he represents and warrants to be a complete list of all Inventions, if any,
patented or unpatented, or Copyright Works, including a brief description
thereof (without revealing any confidential or proprietary information of any
other Party) which Executive participated in the conception, creation,
development, or making of prior to his employment with Employer and for which
Executive claims full or partial ownership or other interest, or which are in
the physical possession of a former employer and which are therefore excluded
from the



EMPLOYMENT AGREEMENT        Page 9



--------------------------------------------------------------------------------




scope of this Agreement. If there are no such exclusions from this Agreement,
Executive has so indicated by writing “None” below in his own handwriting.
Prior Conceptions:
None
9.
Non‑Competition, Non‑Solicitation, and Confidentiality. Employer and Executive
acknowledge and agree that upon being, and while, employed pursuant to this
Agreement Employer gave and will continue to give Executive access to
Confidential Information of Employer to which Executive did not have access
prior to signing this Agreement and which Executive may need and use during such
employment, the receipt of which is hereby acknowledged by Executive; Executive
will be provided with specialized training on how to perform his duties; and
will be provided contact with Employer’s customers and potential customers. In
consideration of all of the foregoing, Employer and Executive agree as follows:

(a)
Non‑Competition During Employment. Executive agrees that for the duration of
this Agreement, he will not compete with Employer by engaging in the conception,
design, development, production, marketing, or servicing of any product or
service that is substantially similar to the products or services which Employer
provides, and that he will not work for, in any capacity, assist, or become
affiliated with as an owner, partner, employee, contractor, joint venture, or
otherwise, either directly or indirectly, any individual or business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer.

(b)
Non-Competition After Employment. Executive agrees that for a period of one (1)
year after termination of his employment with Employer for any reason he will
not either directly or indirectly, on his own behalf or on behalf of others
compete with Employer in the United States or Canada by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which Employer provides, and that he will not work for, in any capacity, assist,
or become affiliated with as an owner, partner, employee, contractor, joint
venture, or otherwise, either directly or indirectly, any individual or business
which offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer where trade secrets
and other Confidential Information gained by Executive during his employment
with Employer would be useful in such new employment, partnership, venture or
otherwise; provided that Executive may accept employment with a business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer if Executive is
employed by a division, affiliate, or subsidiary that does not offer or perform
services, or offer or provide products substantially similar to the services and
products provided by Employer and Executive understands and agrees that he
cannot perform any services for the division, subsidiary, or affiliate which
does compete with Employer.

(c)
Conflicts of Interest. Executive agrees that for the duration of this Agreement,
he will not engage, either directly or indirectly, in any Conflict of Interest,
and that Executive will promptly inform a corporate officer of Employer as to
each offer received by Executive to engage in any such activity. Executive
further agrees to disclose to Employer any other facts of which Executive
becomes aware which might involve or give rise to a Conflict of Interest or
potential Conflict of Interest.

(d)
Non‑Solicitation of Customers. Executive further agrees that, for the duration
of this Agreement, and for a period of one (1) year after the termination of
this Agreement for any reason, he will not either directly or indirectly, on his
own behalf or on behalf of others solicit or accept any business, for services
or products substantially similar to the services or products offered by
Employer, from any customer or client or prospective customer or client with
whom Executive dealt, had contact with or solicited during the time Executive
was employed by Employer.

(e)
Non‑Solicitation of Employees. Executive agrees that for the duration of this
Agreement, and for a period of one (1) year after the termination of this
Agreement for any reason, he will not either directly or indirectly, on his own
behalf or on behalf of others, solicit, attempt to hire, or hire any person
employed by Employer to work for Executive or for any other entity, firm,
corporation, or individual; provided however, that nothing in this Section 9
shall prohibit a future employer of Executive from soliciting, attempting to
hire, or hiring any person employed by Employer so long as Executive is not
directly or indirectly involved in the process including, but not limited to
providing or suggesting (directly or



EMPLOYMENT AGREEMENT        Page 10



--------------------------------------------------------------------------------




indirectly) names of such employees to anyone for purposes of possible
employment and/or directing such employees to contact anyone for purposes of
possible employment.
(f)
Confidential Information. Executive further agrees that he will not, except as
Employer may otherwise consent or direct in writing, reveal or disclose, sell,
use, lecture upon, publish, or otherwise disclose to any third Party any
Confidential Information or proprietary information of Employer, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with Employer. This Section 9(f) shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement for any reason. Executive’s obligations under this Section 9(f)
of this Agreement with respect to any specific Confidential Information and
proprietary information shall cease when that specific portion of Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of
Employer include matters that Executive conceives or develops, as well as
matters Executive learns from other employees of Employer.

(g)
Prior Disclosure. Executive represents and warrants that he has not used or
disclosed any Confidential Information he may have obtained from Employer prior
to signing this Agreement, in any way inconsistent with the provisions of this
Agreement.

(h)
Confidential Information of Prior Employers. Executive will not disclose or use
during the period of his employment with Employer any proprietary or
confidential information or copyright works, which Executive may have acquired
because of employment with an employer other than Employer.

(i)
Time Period Tolled. The time periods referenced in this Section 9 during which
Executive is restrained from competing against Employer shall not include any
period of time during which Executive is in breach of this Agreement. Said time
periods referenced in this Section 9 will be tolled, such that Employer will
receive the full benefit of the time period in the event Executive breaches this
Agreement.

(j)
Breach. Executive agrees that any breach of Sections 9(a), (b), (c), (d), (e) or
(f) cannot be remedied solely by money damages, and that in addition to any
other remedies Employer may have, Employer is entitled to obtain injunctive
relief against Executive. Nothing herein, however, shall be construed as
limiting Employer’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement.

(k)
Independent Covenants. All covenants contained in Section 9 shall be construed
as agreements independent of any other provision of this Agreement, and the
existence of any claim or cause of action by Executive against Employer, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Employer of such covenants.

(l)
Reformation of Scope. If the provisions of the confidentiality and/or
non-competition obligations and covenants in this Section 9 should ever be
deemed by a court of competent jurisdiction to exceed the time, geographic or
occupational limitations permitted by the applicable law, such court may reform
such provisions to the maximum time, geographic or occupational limitations
permitted by the applicable law. Executive and the Company agree that such
provisions as reformed shall be and are hereby binding and enforceable, and the
determination of whether Executive violated such obligation and covenant will be
based solely on the limitation as reformed.

10.
Return of Company Property. Executive agrees to execute and deliver such
documents and take all other actions as Employer may request from time to time
in order to effect the transfer and delivery to Employer of any Employer or its
Affiliate’s assets in the possession or subject to the control of Executive
including, without limitation, Employer or its Affiliate’s computers, printers,
books, records, files, databases, software, Confidential Information, and other
documents in whatever form or medium and wherever located, and Employer or its
Affiliate’s credit cards, travel authority cards, parking and identification
badges.

11.
Right to Enter Agreement. Executive represents and covenants to Employer that he
has full power and authority to enter into this Agreement and that the execution
of this Agreement will not breach or constitute a default of any other agreement
or contract to which he is a Party or by which he is bound.

12.
Assignment. This Agreement may be assigned by Employer, but cannot be assigned
by Executive. An assignment of this Agreement by Employer shall not relieve
Employer of any liability or obligation under this Agreement except any such
assignment in connection with or as a result of a Change of Control (including,
but not limited to, by operation of law).



EMPLOYMENT AGREEMENT        Page 11



--------------------------------------------------------------------------------




13.
Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

14.
Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, by hand delivery or by overnight
delivery service addressed as follows:

If to Executive:    John Gatlin
at the address on the Company’s records
as of the date such notice is given
If to Employer:    Tesco Corporation
Attn: President and Chief Executive Officer
11330 Clay Road, Suite 350
Houston, TX 77041
With a copy to:    Tesco Corporation
Attn: General Counsel
11330 Clay Road, Suite 350
Houston, TX 77041
15.
Waiver. No waiver by either Party to this Agreement of any right to enforce any
term or condition of this Agreement, or of any breach hereof, shall be deemed a
waiver of such right in the future or of any other right or remedy available
under this Agreement.

16.
Severability. If any provision of this Agreement is determined to be void,
invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by Employer of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Sections 8 or 9, to the extent
they are otherwise enforceable.

17.
Arbitration. Except with respect to injunctive relief which may be sought by the
Company or Executive from a court in Harris County, Texas, to which the Parties
hereby submit to personal jurisdiction, the Parties agree to resolve any and all
claims or controversies past, present, or future arising out of or relating to
this Agreement, Executive’s employment and/or termination of employment with the
Company, including but not limited to claims for wrongful termination of
employment, and claims under the Civil Rights Act of 1866, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Equal Pay Act, the Fair Labor Standards Act, Chapter 21
of the Texas Labor Code, formerly known as the Texas Commission on Human Rights
Act, the retaliatory discharge provisions of the Texas Worker’s Compensation
Act, the Texas Pay Day Act, and any similar state law or local ordinance to
binding arbitration under the Federal Arbitration Act, before one neutral
arbitrator in the City of Houston, State of Texas, under the American
Arbitration Association (“AAA”) National Rules for the Resolution of Employment
Disputes. If the Parties cannot agree on one arbitrator, a list of seven (7)
arbitrators will be requested from AAA, and the arbitrator will be selected
using alternate strikes with Executive striking first. Except as expressly
awarded in arbitration and subject to Section 26, the Parties further agree that
each party shall be responsible for its own expenses, including but not limited
to attorneys’ fees in connection with the cost of the arbitration except that
the fees of the arbitrators shall be shared equally by Executive and the
Company, and collective actions are not permissible unless agreed upon by the
parties in writing, that administrative proceedings under the National Labor
Relations Act and Title VII of the Civil Rights Act are not precluded, the work
of Executive involves interstate commerce, the award rendered by the arbitrator
is final and binding, and judgment thereon may be entered in any court having
jurisdiction thereof. The invalidity or unenforceability of any provision of
this paragraph shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect;
provided, however, that any claim the Company has for breach of the covenants
contained in Sections 8 and 9 shall not be subject to mandatory arbitration, and
may be pursued in a court of law or equity.

18.
Entire Agreement. The terms and provisions contained herein shall constitute the
entire agreement between the Parties with respect to Executive’s employment with
Employer during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Employer relating generally to the same subject matter, if any,
and shall be binding upon Executive’s



EMPLOYMENT AGREEMENT        Page 12



--------------------------------------------------------------------------------




heirs, executors, administrators, or other legal representatives or assigns and
will continue for the benefit of the Company and its Affiliates.
19.
Headings and Sections. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of the Agreement. All references to section in this Agreement are references to
sections of this Agreement unless provided otherwise.

20.
Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of Employer.

21.
Understand Agreement. Executive represents and warrants that he has read and
understood each and every provision of this Agreement, acknowledges that he has
obtained independent legal advice from attorneys of his choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.

22.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas without giving any effect to the
conflict of laws provisions thereof.

23.
Code Section 409A. The parties agree that the Company may amend and/or operate
this Agreement to be exempt from or to comply with Code Section 409A including,
but not limited to, using the definitions or other terms required by Code
Section 409A and including without limitation any notices, rulings,
interpretations or regulations issued under Code Section 409A after the date
hereof to avoid the application of penalty taxes under Code Section 409A. The
Company and Executive shall cooperate in good faith for the adoption of such
amendments and/or the operation of the Agreement to avoid the application of
additional taxes or premium interest under Code Section 409A or any penalties
thereon.

24.
No Guarantee of Tax Consequences. None of the Company nor any of its Affiliates
or their officers, directors or employees guarantees or shall be responsible or
liable for the federal, state, local, domestic and foreign, tax consequences to
Executive respecting any payments or benefits provided to Executive under this
Agreement (except the Company shall provide the additional payments expressly
provided for in Section 7(h)), including but not limited to, any additional
taxes or premium interest that may be imposed under Code Section 409A. Executive
acknowledges that the Company has advised him to consult his own counsel and/or
tax advisor respecting all of the terms of this Agreement, including but not
limited to, Sections 7, 8 and 9.

25.
Withholding Taxes. The Company may withhold from all salary, bonuses, or other
benefits or payments under this Agreement all federal, state, local, domestic
and foreign, taxes as shall be required pursuant to any law or governmental
ruling or regulation as reasonably determined by the Company.

26.
Legal Fees on Change of Control. If a Date of Termination occurs within twelve
(12) months after a Change of Control occurs, the Company agrees, upon
reasonable documentation, to reimburse to the full extent permitted by law, all
legal fees and expenses to a maximum of fifty thousand dollars (US$50,000.00)
which Executive, Executive’s legal representatives or Executive’s family may
reasonably incur arising out of or in connection with any arbitration or
litigation, if applicable, concerning the validity or enforceability of any
provision of the Agreement, or any action by Executive, Executive’s legal
representatives, or Executive’s family to enforce his or their rights under this
Agreement, regardless of the outcome of such arbitration or litigation and the
Company agrees to pay interest, compounded quarterly, on the total unpaid amount
payable under this Agreement commencing the 15th business day after the Company
has been provided reasonable documentation (such documentation must be provided
within 45 days after the expenses are incurred) until such amount is fully paid,
such interest to be calculated at a rate equal to two percent (2%) in excess of
the prime commercial lending rate announced from time to time by J.P. Morgan
Chase Bank or its successor during the period of such nonpayment. The expenses
that may be reimbursed under this Section 26 shall in no way modify the
Executive’s duty to arbitrate any such claims or the arbitration provisions
under Section 17. Notwithstanding the foregoing, to the extent that Code Section
409A is applicable to the expenses under this Section 17, and to the extent that
no exception under Code Section 409A is applicable, the following shall apply:
(a) all expenses that are includable in income to be paid under this this
Section 17 shall only be paid if such expenses are incurred prior to the last
day of the second calendar year following the calendar year in which the Date of
Termination occurs; (b) all expenses must be paid by the end of the third year
following the calendar year in which the Date of Termination occurs; (c) the
Executive (or his legal representative or family) must provide the Company with
reasonable documentation of such expenses; (d) payments for such expenses will
be made within 15 business days after reasonable documentation of the expenses
incurred has been provided to the Company (and such documentation must be
provided within 45 days after the expenses are incurred) but in no event later
than the end of Executive’s



EMPLOYMENT AGREEMENT        Page 13



--------------------------------------------------------------------------------




taxable year following the year in which the expenses were incurred; and (e) the
payments under this this Section 17 cannot be subject to liquidation or
substituted for another benefit.
27.
Counterparts. Any number of counterparts of this Agreement may be executed and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one instrument. This Agreement may be
executed by portable document format (pdf) or facsimile signature which
signature shall be binding upon the Parties.

28.
Required Clawbacks or Recoupment. Notwithstanding any other provisions in this
Agreement to the contrary, to the extent that Dodd Frank, Sarbanes-Oxley or any
other applicable federal, state or foreign law or regulation or stock exchange
listing requires the Company to recover, recoup or clawback any incentive,
performance or stock-based compensation paid to the Executive or an amount
received in connection with sales of the Company’s Common Shares pursuant to
this Agreement or any other agreement or arrangement with the Company or an
Affiliate, such amount will be subject to such deductions, clawback, recoupment
or recovery as mandated pursuant to such law or regulation or stock exchange
listing requirement (and any policy adopted by the Company or an Affiliate, as
may be modified from time to time, mandating such clawbacks adopted pursuant to
any such law, regulation or stock exchange listing requirement) and as
applicable to any other compensation under this Agreement or otherwise paid by
the Company and its Affiliates that would be subject to a mandated clawback or
recoupment pursuant to applicable laws and regulations or stock exchange listing
requirements as modified from the date hereof and any Company or Affiliate
policy mandating such clawbacks adopted pursuant thereto, and, to the extent any
amount has been paid to Executive and is subject to such clawback, recoupment or
recovery, Executive agrees to repay any such amount to the Company and/or
permits the Company to recoup such amounts from any other outstanding amounts
payable to Executive by the Company.



[Signature Page Follows.]


EMPLOYMENT AGREEMENT        Page 14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date first written above.


EXECUTIVE                        EMPLOYER


JOHN GATLIN                        TESCO CORPORATION






Signature: /s/ John Gatlin                        By:    /s/ Fernando R. Assing
John Gatlin                            Fernando R. Assing
President and Chief Executive Officer
                


Date: November 14, 2016                    Date: November 14, 2016






EMPLOYMENT AGREEMENT        Page 15

